[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM DATED MARCH 20, 1997
The defendant has moved to dismiss the complaint because it was not returned to court at least three days prior to the return date as required by Connecticut General Statutes Section47a-23a(a). The return date in the above entitled action is January 31, 1997, and the complaint was returned to the court on January 28, 1997. It is well settled law that in calculating the three day period the return date is excluded as is the date the complaint is returned to court. The complaint was not returned to court at least three days prior to the return date.
The claim by the plaintiff that the defendant waived her right to contest the Court's jurisdiction is without merit. A prior motion to dismiss filed within 30 days of the defendant's appearance does not constitute a waiver. The subsequent motion to dismiss was filed with 30 days of the defendant's appearance and was therefore filed in accordance with Connecticut Practice Book Section 142.
Additionally, the claimed lack of prejudice to the defendant is not a factor that can be considered in deciding the CT Page 2662 defendant's motion to dismiss.
The motion to dismiss is granted.
O'KEEFE, J.